John R. Waterman

oO Oo NY DW A FF WY HN

Ny we NO WO NHN HN DRO RO Rw SE SO SE! OU SOO ell le
SN NHN AW & WH ND FH 3D OO fH NH WH FF WH NO | S&S

28

WATERMAN LAW, P.C.
8050 North Palm Ave.

Suite 300
Fresno, CA 93711

 

Case 2:19-cv-00233 Document1 Filed 06/21/19 Page 1of11PageID#: 1

11

John R. Waterman, Esq. (# 215378)

WATERMAN LAW, P.C.

8050 North Palm Avenue, Suite 300

Fresno, CA 93711

Ph: (559) 365-7890

Fax: (888) 519-8544

john@watermanlaw.org
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERRN DISTRICT OF TEXAS

MARSHALL DIVISION
ESTATE OF JUDY MILBURN, CIVIL ACTION NO. 2:19-cv-233
Plaintiff,
Vv. COMPLAINT
COLONIAL FREIGHT SYSTEMS, INC., and WRONGFUL DEATH
DOES 1 to 50, inclusive.

Defendant.

 

 

ORIGINAL COMPLAINT AND JURY DEMAND

COMES NOW, Estate of Judy Milburn and heirs, (hereinafter “MILBURN”), herein
complaining of Defendant COLONIAL FREIGHT SYSTEMS, INC. (“hereinafter “COLONIAL”),
and for cause of action would respectfully show unto the Court the following:

I. JURISDICTION

1. This court has original jurisdiction pursuant to 42 U.S.C. section 1332(a) because the
matter in controversy exceeds the sum or value of $75,000.00, exclusive of interests and costs, and is
between citizens of different States. MILBURN is a resident of Oklahoma. Defendant COLONIAL is
a corporation formed in Alabama, with its principal place of business in Tennessee.

I. VENUE

COMPLAINT
CIVIL ACTION NO. 2:19-cv-233

t

 
John R. Waterman

1
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

WATERMAN LAW, P.C.
8050 North Palm Ave.

Suite 300
Fresno, CA 93711

 

 

 

Case 2:19-cv-00233 Document1 Filed 06/21/19 Page 2 of 11 PagelID#: 2

2. Pursuant to 28 U.S.C. section 1391(b)(2), venue is proper in this district because a

substantial part of the events or omissions giving rise to the claim occurred in this judicial district.
Ill. PARTIES

3. At all times herein relevant, both PLAINTIFF and MILBURN are/were citizens of the
State of Oklahoma.

4. Atall times herein mentioned, Defendant COLONIAL was and is a corporation with a
principal place of business in Knoxville, Tennessee. Defendant COLONIAL may be served with
process by serving its registered agent for service of process, Ruby McBride, 10924 McBride Lane,
Knoxville, Tennessee 37932-3221.

IV. FACTUAL ALLEGATIONS

5. Defendant COLONIAL is a motor carrier licensed and regulated by the Federal Motor
Carrier Safety Administration (FMCSA).

6. On January 4, 2018, Judy Milburn was a passenger in a 2014 Volvo Tractor Truck towing
a trailer labeled and identified as “COLONIAL Freight Systems, Inc.” westbound on Interstate-20 in
Harrison County, Texas driven by Jimmy Crisenberry (CRISENBERRY).

7. At approximately, 2:10 a.m. other vehicles had stopped due to traffic conditions.

8. Other tractors and trailers had stopped their vehicles, initiated hazard lights, and remained
stationary waiting for the interstate to reopen.

9, CRISENBERRY was an employee of Defendant COLONIAL.

10. CRISENBERRY operated the tractor and trailer at the direction of Defendant
COLONIAL.

11. CRISENBERRY was in the course and scope of his employment with Defendant
COLONIAL at the time of the collision.

12. When CRISENBERRY reached the stalled traffic, he failed to control his speed.

13. At the time of the collision, CRISENBERRY’S speedometer was locked at 70 miles per
hour.

14. CRISENBERRY drove distracted, lacked attention to surrounding road conditions, and
failed to realize that traffic ahead had come to a stop.

COMPLAINT
CIVIL ACTION NO. 2:19-cv-233

2

 

 
John R. Waterman

WATERMAN LAW, P.C.
8050 North Palm Ave.

Suite 300
Fresto, CA 93711

—

 

Oo 6S SN A & W NH

ee
Ww DN me &

14
is|
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00233 Document1 Filed 06/21/19 Page 3 of 11 PageID#: 3

15. Due to CRISENBERRY’S failure to maintain proper speed, and failure to keep an assured
clear distance between himself and the vehicles in front of him, CRISENBERRY failed to stop his
tractor.

16. CRISENBERRY collided with numerous vehicles at high rate of speed without hitting his
brakes.

17. CRISENBERRY and his passenger, MILBURN, were both killed as a result of the
collision.

18. Judy Milburn was asleep in the sleeping birth at the time of the collision.

19. The damages sustained by Plaintiffs were proximately caused by the statutory and
common law negligence of Defendant COLONIAL in failing to exercise a reasonable degree of care in
hiring, retaining, training, and supervising CRISENBERRY.

20. Judy Milburn was not working at the time of the accident.

21. Judy Milburn was not in the course and scope of work performed for Defendant
Crisenberry or Defendant Colonial Demand.

V. FIRST CLAIM FOR RELIEF
(Negligence)

22. Plaintiff repleads the foregoing factual allegations as if herein quoted verbatim and set
forth herein at length and incorporates all allegations and causes of actions above into this cause of
action by reference.

23, | COLONIAL and their agents, employees, and commercial drivers had a duty to act
reasonably in the operation of their tractor trailers, and to ensure that it’s driver(s) safely drove and/or
operated their commercial vehicles, tractor trailers, and trucks reasonably and prudently to avoid
injury to others.

24. At the time of the collision, CRISENBERRY while driving for Defendant COLONIAL
failed to exercise due care by:

A. maintaining an unsafe distance from other vehicles;
B. keeping an improper lookout;

C. travelling at an unreasonable speed given the circumstances;

COMPLAINT
CIVIL ACTION NO. 2:19-cv-233

3

 
John R. Waterman

Oo co ~s HN  & Ww YN

NY WN HN BW DN KH RO RO Rm te
“ WN A F&F WD HO —- COD OO CO HN HD NH F&F WwW NO | @

28

WATERMAN LAW, ?.C,
8050 North Palm Ave.

Suite 300
Fresno, CA 93711

 

 

Case 2:19-cv-00233 Document1 Filed 06/21/19 Page 4 of11PagelID#: 4

making an untimely and improper application of his brakes;
exhibiting inadequate driver attention;
driving distracted;

Qa mm oO

taking improper evasive action to avoid the collision; and
H. choosing to violate safety rules.

25. The tractor-trailer driven by CRISENBERRY was driven with the permission and at the
direction of COLONIAL.

26. The tractor-trailer driven by CRISENBERRY was driven in the course and scope of his
employment and agency with COLONIAL.

27. Plaintiffs would show, before a full investigation has been made, that at the time of the
collision, CRISENBERRY was grossly and generally negligent under the circumstances then and there
existing.

28. At the time of the accident, CRISENBERRY was negligent per se in that he was violating
one or more of the statues of the State of Texas, to include but not be limited to:

a. Transportation Code Sec 545.062 — Following too closely

29. At all times relevant to this cause of action, CRISENBERRY was subject to and required
to obey the minimum safety stands established by the Federal Motor Carrier Safety Regulations
(FMCSR) (49 C.F.R. §§ 301 to 399), either directly or as adopted by the Texas Department of
Transportation Safety Rules & Regulations.

29, CRISENBERRY will be shown to have violated the state and Federal Motor Carrier
Safety Regulations and statutes of Texas which constitutes negligence per se, including but not limited
to: 49 C.F.R. § 390 General; 49 C.F.R.§ 392 Driving of Commercial Motor Vehicles, and Texas
Transportation Code Sec 545.062 — (Following too closely)

30. CRISENBERRY’S negligence, combined and concurring with the negligent acts of
COLONIAL, proximately caused the wreck involving MILBURN resulting in her death and damages
to PLAINTIFF to be determined at trial.

31. CRISENBERRY owed duties of ordinary care to MILBURN and other motorists and
members of the public on the roadway. CRISENBERRY’s conduct, as outlined above, breached those

COMPLAINT
CIVIL ACTION NO, 2:19-cv-233

4

 
John R. Waterman

oOo So ND A FSF W NO

NN WMO PO NY NHN HY WN NO Be HH =| | RF FP KF FEF EF
SS WN UA FBP WD NYO K§ OD Oo FH HN HDB A HBP WO HO KH OS

28

WATERMAN LAW, P.C.
8050 North Palm Ave.

Suite 300
Fresno, CA 93711

 

 

Case 2:19-cv-00233 Document1 Filed 06/21/19 Page 5of11 PagelID#: 5

duties through various acts and/or omissions, including the following, each of which singularly or in
combination with others, constitute acts of negligence that were a direct and proximate cause of the
occurrence in question and the resulting injuries or damages set forth herein.

32. Defendants’ negligence as alleged herein above was a substantial factor and a proximate

cause of Plaintiff's injuries as set forth herein.

33. Defendants knew, or should have known, that their wrongful conduct would be
substantially certain to cause Plaintiff to suffer damages. Defendants’ actions were negligent and
outrageous, done with reckless disregard of Plaintiffs health and well-being, done in bad faith and
with malfeasance, that they would certainly cause Plaintiff to suffer severe emotional distress.

34. Asa direct, foreseeable, and proximate result of Defendants’ conduct, Plaintiff has suffered

and will continue to suffer special and general damages in an amount according to proof.

VI. SECOND CAUSE OF ACTION
(Respondeat Superior)

35. Plaintiff repleads the foregoing factual allegations as if herein quoted verbatim and set
forth herein at length and incorporates all allegations and causes of actions above into this cause of
action by reference.

36. At all relevant times, CRISENBERRY was COLONIAL’S agent, employee, servant,
and/or independent contractor, driving a commercial vehicle with COLONIAL’S name and logo, and
was acting within the course and scope of his employment, under the direct control of COLONIAL,
and within the course and scope of his agency or employment. On this basis, COLONIAL listed under
this cause of action are vicariously liable for CRISENBERRY’S negligence.

37. On this basis, COLONIAL under this cause of action are vicariously liable for
CRISENBERRY’S negligence under this doctrine.

38. Irrespective of the employment or agency relationship, COLONIAL is an interstate carrier
subject to the Federal Motor Carrier Safety Administration Regulations and is, therefore, responsible
for the acts of CRISENBERRY.

COMPLAINT
CIVIL ACTION NO, 2:19-cv-233

5

 
18
19
20
21
22
23
24
25
26
27
28

John R. Waterman
WATERMAN LAW, P.C,
8050 North Palm Ave.

Suite 300

Fresno, CA 93711

Case 2:19-cv-00233 Document1 Filed 06/21/19 Page 6 of 11 PagelID#: 6

39. At the time of the accident, Judy Milburn was not acting as COLONIAL’S agent,
employee, servant, and/or independent contractor, nor driving a commercial vehicle with
COLONIAL’S name and logo, and was not acting within the course and scope of any employment,
under the direct control of COLONIAL, and not within the course and scope of any agency or
employment. Instead, Milburn was a sleeping passenger in the Colonial commercial vehicle and was
not being compensated for pay in any manner at the time of her death. Milburn was never
compensated for time spent sleeping by anybody, including Defendant.

40. The negligence of Defendants’ employee, agent, driver (CRISENBERRY) as alleged

herein above was a substantial factor and a proximate cause of Plaintiffs injuries as set forth herein.

41. Defendants knew, or should have known, that the negligence and wrongful conduct of
Defendants’ employee, agent, driver (CRISENBERRY) in the course of carrying out Defendants’
commercial enterprise would be substantially certain to cause Plaintiff to suffer damages.

42. Defendants’ employee, agent, driver (CRISENBERRY) actions were negligent and
outrageous, done with reckless disregard of Plaintiff's health and well-being, done in bad faith and
with malfeasance, that they would certainly cause Plaintiff to suffer severe emotional distress.

43. Asa direct, foreseeable, and proximate result of Defendants’ employee, agent, driver
(CRISENBERRY) negligent conduct, Plaintiff has suffered and will continue to suffer special and

| general damages in an amount according to proof.
Vil. THIRD CAUSE OF ACTION
(Direct Negligence of COLONIAL)

44. Plaintiff repleads the foregoing factual allegations as if herein quoted verbatim and set
forth herein at length and incorporates all allegations and causes of actions above into this cause of
action by reference.

45. COLONIAL had a duty to act reasonably in hiring and retaining CRISENBERRY, and to
adopt and enforce policies, procedures, and rules to ensure that it’s driver(s) performed their duties in

a safe manner.

COMPLAINT
CIVIL ACTION NO. 2:19-cv-233

6

 

 
John R. Waterman

—

o S&S SN DH OA KP WD HO

—
Qo

—
—

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

WATERMAN LAW, P.C.
8030 North Palm Ave.

Suite 300
Fresno, CA 93711

Case 2:19-cv-00233 Document1 Filed 06/21/19 Page 7 of 11 PagelID#: 7

46. COLONIAL’S conduct demonstrated a conscious disregard of the known risks to
MILBURN / PLAINTIFFS and the rest of the public and a breach their duty adopt and enforce
policies, procedures, and rules to ensure that it’s driver(s) performed their duties in a safe manner.

47. As aresult of Defendant COLONIAL’s breach of its aforementioned duties, Defendants’
directly and proximately caused the damages described in causes of action above.

48. As a direct, foreseeable, and proximate result of Defendants’ negligent conduct, Plaintiff

has suffered and will continue to suffer special and general damages in an amount according to proof.

Vil. THIRD CLAIM FOR RELIEF
(Negligent Hiring by Defendant COLONIAL)
49. Plaintiff repleads the foregoing factual allegations as if herein quoted verbatim and set
forth herein at length.
50. Defendant COLONIAL was negligent in the hiring of CRISENBERRY in that Defendant
COLONIAL knew, or in the exercise of reasonable care should have known, that CRISENBERRY

 

was unfit or unqualified for a position to safely operate commercial motor vehicles under the control
of Defendant COLONIAL. Defendant COLONIAL was further negligent in employing and providing
CRISENBERRY with a commercial motor vehicle.

51. Defendants breached this duty by failing to exercise of reasonable care in ensuring that
CRISENBERRY was fit or qualified for a position to safely operate commercial motor vehicles under
the control of Defendant COLONIAL. Defendant COLONIAL was further negligent in employing and
providing CRISENBERRY with a commercial motor vehicle.

52. Defendants knew, or should have known, that their wrongful conduct would be
substantially certain to cause Plaintiff to suffer damages. Defendants’ actions were negligent and
outrageous, done with reckless disregard of the public and Plaintiff's health and well-being, done in
bad faith and with malfeasance, that they would certainly cause Plaintiff to suffer severe emotional
distress.

53. As a direct, foreseeable, and proximate result of Defendants’ conduct, Plaintiff has suffered

and will continue to suffer special and general damages in an amount according to proof.

COMPLAINT
CIVIL ACTION NO. 2:19-ev-233

7

 

 
John R. Waterman

Oo © SN HR UO Ff WO NO —

NO PN NO BPO HD WH NY NO KH HR RB He KF FEF er OS
I nA UO S&S Ww NY —|§ FD OO eS IT DH HH FP WD NO | OS

28

WATERMAN LAW, P.C.
8050 North Pelm Ave.

Suite 300
Fresno, CA 93711

 

 

Case 2:19-cv-00233 Document1 Filed 06/21/19 Page 8 of 11 PageID#: 8

IX. FOURTH CLAIM FOR RELIEF
(Negligent Training by Defendant COLONIAL)

54. Plaintiff repleads the foregoing factual allegations as if herein quoted verbatim and set
forth herein at length.

55. Defendant COLONIAL was negligent in the training of CRISENBERRY, in that
Defendant COLONIAL knew, or in the exercise of reasonable care should have known, that
CRISENBERRY was unfit or unqualified for a position in which he was required to safely operate and
drive commercial motor vehicles. Defendant COLONIAL failed to properly train and/or instruct
CRISENBERRY for the job he was to perform and for the safe operation and entrustment of a
commercial motor vehicle. Defendant COLONIAL failed to instruct or train CRISENBERRY
concerning the subject motor vehicle and allowed CRISENBERRY to drive a motor vehicle when it
knew or should have known that CRISENBERRY was not capable of or qualified in operating the
commercial vehicle properly.

56. Defendants breached their duty by such conduct as alleged herein.

57. Defendants’ negligence as alleged herein above was a substantial factor and a proximate

cause of Plaintiff's injuries as set forth herein.

58. Defendants knew, or should have known, that their wrongful conduct would be
substantially certain to cause Plaintiff to suffer damages. Defendants’ actions were negligent and
outrageous, done with reckless disregard of Plaintiff's health and well-being, done in bad faith and
with malfeasance, that they would certainly cause Plaintiff to suffer severe emotional distress.

59. As a direct, foreseeable, and proximate result of Defendants’ conduct, Plaintiff has suffered

and will continue to suffer special and general damages in an amount according to proof.

X. FIFTH CLAIM FOR RELIEF
(Negligent Supervision of Defendant COLONIAL)
60. Plaintiff repleads the foregoing factual allegations as if herein quoted verbatim and set
forth herein at length.

COMPLAINT
CIVIL ACTION NO. 2:19-cv-233

8

 

 
| Case 2:19-cv-00233 Document 1 Filed 06/21/19 Page 9 of 11 PagelID#: 9

1 61. Defendant COLONIAL was negligent in the supervision of CRISENBERRY in that

2 ||\Defendant COLONIAL knew, or in the exercise of reasonable care should have known, that

3 ||(CRISENBERRY was unfit or unqualified for a position, which he was required to safely operate a

4 ||commercial motor vehicle.

5 62. Defendant COLONIAL refused to supervise CRISENBERRY for the job that he was to

6 perform. Defendant COLONIAL refused to supervise CRISENBERRY on the date of the incident in
7 question, and allowed, or refused to prevent, CRISENBERRY from operating Defendant

8 | COLONIAL’s commercial vehicle in an unsafe manner.

9 63. As a result of the aforementioned negligent conduct, Defendants breached their duty to the
10 || public and Plaintiff by allowing and perpetuating such conduct as alleged herein.

11 64. Defendants’ negligence as alleged herein above was a substantial factor and a proximate
12 || cause of Plaintiffs injuries as set forth herein.

13 65. Defendants knew, or should have known, that their wrongful conduct would be

14 || substantially certain to cause Plaintiff to suffer damages. Defendants’ actions were negligent and

15 || outrageous, done with reckless disregard of Plaintiff’s health and well-being, done in bad faith and
16 || with malfeasance, that they would certainly cause Plaintiff to suffer severe emotional distress.

17 66. As a direct, foreseeable, and proximate result of Defendants’ conduct, Plaintiff has suffered

18 || and will continue to suffer special and general damages in an amount according to proof.

19 XI. SIXTH CLAIM FOR RELIEF

20 (Negligent Retention of Defendant COLONIAL)

21 67. Plaintiff repleads the foregoing factual allegations as if herein quoted verbatim and set
22 |\forth herein at length.

23 68. Defendant COLONIAL was negligent in the retention of CRISENBERRY, in that

24 ||Defendant COLONIAL knew or in the exercise of reasonable care should have known, that
25 |ICRISENBERRY was unfit or unqualified for a position for which he was required to safely operate a
26 |lcommercial motor vehicle. Defendant COLONIAL negligently retained CRISENBERRY prior to the

 

27 \\date of the incident in question, and allowed, or refused to prevent, CRISENBERRY from operating
28 ||Defendant COLONIAL’s vehicle in an unsafe manner.

WATERMAN LAWARC. COMPLAINT
8050 North Palm Ave. CIVIL ACTION NO, 2:19-ev-233

Suite 300
Fresno, CA 93711

9

 
John R. Waterman

oOo Oo HN NH HH FP WD NH

meme em
eo HS DH OW F&F WH NO KF &

19
20
21
22
23
24
25
26
27
28

WATERMAN LAW, P.C.
8050 North Palm Ave.

Suite 300
Fresno, CA 93711

 

Case 2:19-cv-00233 Document1 Filed 06/21/19 Page 10 of 11 PagelID#: 10

69. Asa result of the aforementioned negligent conduct, Defendants breached their duty to the
public and Plaintiff by allowing and perpetuating such conduct as alleged herein.

70. Defendants’ negligence as alleged herein above was a substantial factor and a proximate
cause of Plaintiff's injuries as set forth herein.

71. Defendants knew, or should have known, that their wrongful conduct would be
substantially certain to cause Plaintiff to suffer damages. Defendants’ actions were negligent and
outrageous, done with reckless disregard of Plaintiffs health and well-being, done in bad faith and
with malfeasance, that they would certainly cause Plaintiff to suffer severe emotional distress.

72. As a direct, foreseeable, and proximate result of Defendants’ conduct, Plaintiff has suffered
and will continue to suffer special and general damages in an amount according to proof.

XII. SEVENTH CLAIM FOR RELIEF
(Negligent Entrustment of Defendant COLONIAL)

73. Plaintiff repleads the foregoing factual allegations as if herein quoted verbatim and set

forth herein at length.

74. Without waiving the foregoing, in conjunction with, additionally and/or alternatively,

Plaintiff would further show this Court that Defendant COLONIAL refused to exercise due care and

negligently entrusted a commercial motor vehicle to its employee, CRISENBERRY. Defendant

COLONIAL knew or should have known that CRISENBERRY was not capable of safely driving a
commercial motor vehicle. But for Defendant COLONIAL’s negligent entrustment of the commercial
motor vehicle to CRISENBERRY, this motor vehicle collision would not have occurred.
75. Asa result of the aforementioned negligent conduct, Defendants breached their duty to the
public and Plaintiff by allowing and perpetuating such conduct as alleged herein.
76. Defendants’ negligence as alleged herein above was a substantial factor and a proximate
cause of Plaintiff's injuries as set forth herein.
77. Defendants knew, or should have known, that their wrongful conduct would be
substantially certain to cause Plaintiff to suffer damages. Defendants’ actions were negligent and
outrageous, done with reckless disregard of Plaintiff's health and well-being, done in bad faith and

with malfeasance, that they would certainly cause Plaintiff to suffer severe emotional distress.

COMPLAINT
CIVIL ACTION NO. 2:19-cv-233

10

 

 

 
John R. Waterman

Oo fo HN DB ww Ff WH BP Ke

NO bP BV NN KV KO KR RO Rm Rm mR ee ee ee
YN HA A Bh WO NO KY TD CO Oe ID WDB A LP W NO KY OC

28

WATERMAN LAW, P.C.
8050 North Palm Ave.

Suite 300
Fresno, CA 93711

 

 

Case 2:19-cv-00233 Document1 Filed 06/21/19 Page 11o0f11PagelD #: 11

78. As a direct, foreseeable, and proximate result of Defendants’ conduct, Plaintiff has suffered
and will continue to suffer special and general damages in an amount according to proof.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for damages against Defendant as follows:
A. General damages in excess of $75,000.00according to proof at trial;
B. Special damages in excess of $75,000.00 according to proof at trial;
C. Funeral and Burial Expenses
D. Loss of services
E. Loss of care guidance, and nurturing;
F. loss of love and companionship;
G. Lost wages/income;
H. Loss of inheritance;
I. Pre-judgment and post-judgment interest at the legal rate to the extent allowed
under the law until paid.
J. Costs of suit herein incurred; and
K. For such other and further relief as the court deems just and reasonable.
DEMAND FOR JURY TRIAL |
Plaintiff hereby demands a jury trial as provided by Rule 38(a) of the Federal Rules of

Civil Procedure.
Dated this 21" Day of June, 2019

Respectfully submitted,

 

7 Youn R. Waterman, Esq. #215378
WATERMAN LAW, P.C.

8050 North Palm Avenue, Suite 300
Fresno, CA 93711

Telephone: (559) 365-7890
Facsimile: (888) 519-8544

Service of Documents:

COMPLAINT
CIVIL ACTION NO, 2:19-cv-233

1]

 
